Remarks/Comment
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/05/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Withdrawn Rejections
The rejection of claims 27-35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement directed to a new matter rejection is withdrawn in view of the claim amendments made in claim 27 of the Claim Set filed 4/05/2022. 
The rejection of claims 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention directed insufficient antecedent basis in claim 27 is withdrawn in view of the claim amendments made in claim 27 of the Claim Set filed 4/05/2022.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The teachings of Van der Vies (USP 4147783) fail to teach a method for treating a hypogonadal male comprising orally administering to the male twice-daily a composition comprising a capsule and a liquid formulation encased within the capsule, the formulation being a self-emulsifying drug delivery system. One of ordinary skill in the art at the time of invention would not have been motivated to modify the teachings of Vies in view of the teachings of Giliyar (US 20100173882), Lacy (USP 6096338), Liao (USP 5605929) and Wacher (Peppermint Oil Enhances Cyclosporine Oral Bioavailability in Rats: Comparison with D-alpha-Tocopheryl Poly(ethyleneglycol 1000) Succinate (TPGS) and Ketoconazole, J. of Pharm. Sciences, Vol. 91, Jan 2002, p.77), as a whole, to make prima facie obvious a method for treating a hypogonadal male comprising administering to the male twice-daily a composition comprising a capsule and a liquid or semisolid formulation encased within the capsule, wherein the formulation is a self-emulsifying drug delivery system comprising 18-22 percent by weight of testosterone undecanoate (TU), wherein the weight ratio of the total amount of lipophilic surfactant in the range of 50-65 percent by weight to the total amount of hydrophilic surfactant in the range of 12-18 percent by weight is about 6:1 to about 3.5:1 and the total testosterone undecanoate administered per day ranges from about 316 mg testosterone undecanoate to about 948 mg testosterone undecanoate, which provides, at steady state, an average serum testosterone concentration Cave of from about 300 to about 1100 ng/dl in at least 75% of the males and furthermore the administration of the claimed composition provides a serum Tmax at 3 to 7 hours, as claimed in the Claim Set filed 4/05/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619                                                                                                                                                                                                        

/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619